Case 1:21-cr-20346-JEM Document 14 Entered on FLSD Docket 06/23/2021 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-20346-CR-MARTINEZ

  UNITED STATES OF AMERICA,

                  Plaintiff,

  vs.

  FRANCY BEDOYA,
  RONALD VIDAURRE,
  SOFITEL TRADING CORP., and
  VIBE ENTERPRISE, INC.,

                  Defendants.
                                           /

                                     NOTICE OF APPEARANCE

          The United States of America, by and through the undersigned, Assistant United States

  Attorney Nicole Grosnoff, hereby files this Notice of Appearance for the purpose of addressing

  asset forfeiture matters in this case.

                                                     Respectfully submitted,

                                                     JUAN ANTONIO GONZALEZ ACTING
                                                     UNITED STATES ATTORNEY

                                               By:   /s/ Nicole Grosnoff
                                                     Nicole Grosnoff
                                                     Assistant United States Attorney
                                                     Court ID No. A5502029
                                                     nicole.s.grosnoff@usdoj.gov
                                                     U.S. Attorney’s Office
                                                     99 Northeast Fourth Street, 7th Floor
                                                     Miami, Florida 33132-2111
                                                     Telephone: (305) 961-9294
                                                     Facsimile: (305) 536-4089
